Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


DETAILED ACTION
The following is a Non-Final Office Action in response to communications received May 31, 2022. New claim 32 has been added. Claims 2, 10, 12, and 18-21 have been cancelled. Claims 1, 3-9, 11, 13-17, and 22-32 are currently pending in the instant application. Applicant elected claims 1-4, and 10-18 without traverse on December 12, 2011, after a restriction requirement.  Claims 5-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected invention, there being no allowable generic or linking claim.  Applicant is herein being requested to cancel the withdrawn claims in a future correspondence. Claims 1, 22, 29, and 30 have been amended. Claims 1, 3, 4, 11, 13-17, and 22-32 remain pending and examined. The response to arguments and rejections are stated below. 

Response to Amendments and Arguments
As to the rejection of Claims 1, 3-9, 11, 13-17, and 28-30 under 35 U.S.C. § 112, Applicant’s arguments and amendments have been fully considered and are persuasive. The rejection is thereby withdrawn. 
As to the rejection of Claims 1, 3-9, 11, 13-17, and 22-31 under 35 U.S.C. § 101, Applicant’s arguments and amendments have been fully considered but are not persuasive as detailed below.
As to the rejection of Claims 1-4, 10-12, and 14-18 under 35 U.S.C. § 103, Applicant’s arguments and amendments have been fully considered but are not persuasive as detailed below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 4, 11, 13-17, and 22-32 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method for providing a network service on an electronic communications network, comprising:
providing access to the network servicefor [[allocating]] providing a benefit to the user based on a satisfaction of one or more criteria, the satisfaction indicative of a predetermined level of proficiency by the user;
providing the user with access to the network service network transmissions[[,]] between a network user node for the user and at least one network site of one or more network sites for providing the network service to each of a plurality of network nodes, the network user node included in the network nodes, 
the at least one network site comprising one or more processors, one or more memories, and one or more programs stored in the memories and configured to be executed by the one or more processors:
providing the user network node with access to one or more network sessions, wherein each of the network sessions includes one or more network transmissions, between a network user node for the user and the at least one network site, the network transmissions for performing the network sessions by machine operation during the sessions, wherein the access is machine-controlled;
wherein the user has one or more interactions with a graphical user interface at the network user node for the network service 
causing via the network transmissions, machine executable program code to execute at the network user node, wherein the program code includes one or more instructions whose execution on the network user node provides for displaying one or more display representations in the graphical user interface the program code further includes (a) instruction for monitoring at least one of the interactions with at least one of the display representations for thereby providing corresponding responsive transmissions to one of the network [[site]] sites, and (b) one or more instructions for displaying an additional one of the display representations responsive to one of the interactions 
causing the network user node to monitor, via machine performance of the program code, the interactions for data indicative one or more particular interactions of the at least one of the interactions, the [[resulting]] particular interactions being with the at least one of the display representation, wherein the [[resulting]] particular interactions include electronically interacting with a portion of one of the at least one of the display representation, and wherein the data includes an indication of one or more of: (i) an amount of time of the [[resulting]] particular interactions, (ii) a number of the display representation [[that]] with which the user has at least one of the [[resulting]] particular interactions, and (iii) a frequency of the [[resulting]] particular interactions, and wherein the indication indicates a progress towards the satisfaction of the one or more criteria; 
receiving, via the electronic communications network, the data indicative of the one or more particular interactions; 
evaluating the one or more criteria according to machine instructions executed at one of the network sites for determining the satisfaction of the one or more criteria, wherein execution of the machine instructions is dependent upon a machine comparison of one or more predetermined indications of user interactivity with the data; and accessing a result from the evaluating  result indicative of whether the one or more criteria are satisfied 
responsive to [[a]] the result of the [[evaluation]] evaluating indicating that the criteria [[is]] are not satisfied for the predetermined level of proficiency, not providing the benefit; [[and]] 
wherein, responsive to [[a]] the result of the [[evaluation]] evaluating that the criteria for the predetermined level of proficiency are [[is]] satisfied, providing the benefit; and
wherein the benefit is dependent upon the level of user proficiency. The portion in bold contain an abstract idea and is akin to the subject matter groupings of “certain methods of organizing human activity”, and “fundamental economic principles or practices (including entering into a mutual agreement or contract)”. This judicial exception is not integrated into a practical application because the claims (independent and dependent) do not contain limitations that are indicative of integration into a practical application but merely adds the words “apply it”. Adding the words “Apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). Other than reciting the use of an electronic communications network, network user node, network site, one or more processors, machine, and graphical user interface, with the judicial exceptions, the claims merely use instructions to implement the abstract idea on a computer or merely uses an electronic communications network, network user node, network site, one or more processors, machine, and graphical user interface as a tool to perform the abstract ideas. As such, the claims include an abstract idea. When considered as a whole, the claims (independent and dependent) do not integrate the exception into a practical application. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. Insurance transactions is a fundamental economic practice long prevalent in commerce systems. If a claim limitation, under its broadest reasonable interpretation, covers a fundamental economic principle or practice but for the general linking to a technological environment, then it falls within the organizing human activity grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The instant recited claims including additional elements do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. For example, independent claims 1, 22, and 32 recite a processor, memory, and a network which is not “substantially more” than a general purpose computer, and therefore merely include instructions to implement an abstract idea on a computer or merely uses a computer a as tool to perform an abstract idea. The additional elements do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  The dependent claims have also been examined and do not correct the deficiencies of the independent claims. Therefore, claims 1, 3, 4, 11, 13-17, and 22-32 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-9, 11, 14-17, 21-25, and 27-31 are rejected under 35 U.S.C. 103(a) as being unpatentable over the publication Goldberg et al. (US Patent No.: 6,712,702), ), in view of the publication by Cliff Schwarz (Publication No.: US 2008/0004946 A1), in view of the publication by Roland Moreno (Publication No.: US 2007/0072672 A1), further in view of the publication by Ganz et al. (Publication No.: US 2008/0140528 A1).

As to Claim 1, Goldberg teaches a method for providing a network service on an electronic communications network (see at least Abstract; and Col. 5, lines 17-26), comprising:
the at least one network site comprising one or more processors, one or more memories, and one or more programs stored in the memories and configured to be executed by the one or more processors:
providing the user network node with access to one or more network sessions, wherein each of the network sessions includes one or more network transmissions, between a network user node for the user and the at least one network site, the network transmissions for performing the network sessions by machine operation during the sessions, wherein the access is machine-controlled (see at least Col. 29, lines 19-33);
wherein the user has one or more interactions with a graphical user interface at the network user node for the network service 
causing via the network transmissions, machine executable program code to execute at the network user node, wherein the program code includes one or more instructions whose execution on the network user node provides for displaying one or more display representations in the graphical user interface the program code further includes (a) instruction for monitoring of the display representations for thereby providing corresponding responsive transmissions to of the network [[site]] sites, and (b) one or more instructions for displaying an additional one of the display representations responsive to one of the interactions 
causing the network user node to monitor, via machine performance of the program code, the interactions for data indicative one or more particular interactions of the at least one of the interactions, the [[resulting]] particular interactions being with the at least one of the display representation, wherein the [[resulting]] particular interactions include electronically interacting with a portion of one of of the display representation, and wherein the data includes an indication of one or more of: (i) an amount of time of the [[resulting]] particular interactions, (ii) a number of the with which the user has at least one of the [[resulting]] particular interactions, and (iii) a frequency of the [[resulting]] particular interactions, and wherein the indication indicates a progress towards the satisfaction of the one or more criteria; (see at least Col. 27, lines 10-34); 
receiving, via the electronic communications network, the data indicative of the one or more particular interactions (see at least Col. 29, lines 19-33); 
evaluating the one or more criteria according to machine instructions executed at one of the network sites for determining the satisfaction of the one or more criteria, wherein execution of the machine instructions is dependent upon a machine comparison of one or more predetermined indications of user interactivity with the data (see at least Col. 29, lines 19-33); and
accessing a result from the evaluating  result indicative of whether the one or more criteria are satisfied 
. 
Goldberg substantially teaches the invention of Claim 1, but does not explicitly teach providing a benefit to the user based on a satisfaction of one or more criteria, the satisfaction indicative of a predetermined level of proficiency by the user;
providing the user with access to the network service of one or more network sites for providing the network service to each of a plurality of network nodes, the network user node included in the network nodes, 
wherein the  information is electronically stored on the network user node 
responsive to [[a]] the result of the [[evaluation]] evaluating indicating that the criteria [[is]] are not satisfied for the predetermined level of proficiency, not providing the benefit; [[and]] 
wherein, responsive to [[a]] the result of the [[evaluation]] evaluating that the criteria for the predetermined level of proficiency are [[is]] satisfied, providing the benefit; and
wherein the benefit is dependent upon the 
Schwartz does teach providing a benefit to the user based on a satisfaction of one or more criteria, the satisfaction indicative of a predetermined level of proficiency by the user, (see at least ¶[0071]). It would have been obvious to one of ordinary skill in the art at the time of the invention to include providing access to the network service for providing a benefit to the user based on a satisfaction of one or more criteria, the satisfaction indicative of a predetermined level of proficiency by the user as in Schwartz in the system executing the method of Goldberg with the motivation of providing an allocation of benefit based on the value that a user represents as an advertising audience. 
 Ganz teaches responsive to [[a]] the result of the [[evaluation]] evaluating indicating that the criteria [[is]] are not satisfied for the predetermined level of proficiency, not providing the benefit; [[and]] 
wherein, responsive to [[a]] the result of the [[evaluation]] evaluating that the criteria for the predetermined level of proficiency are [[is]] satisfied, providing the benefit (see at least ¶[0038]—“ A user may be promoted to a third level of access by satisfying a second predetermined condition, such as by consenting to display ads, (i.e. turning the ads back on after they have been turned off). The third level of access includes third access privileges, which may include added bonuses such as weekly virtual cash or other currency and other prizes, free items, discounts, first looks at new games and features, priority access to certain aspects of the website, and exclusive access to certain contests and events. The third access privileges are excluded from the first and second levels of access. At any time, the user can choose to disable the ads, demoting the user to the second level of access. Further, as an alternative to viewing ads, it is contemplated that the third level of access could be obtained by satisfying some other predetermined condition such as purchasing an additional product and/or service.”).  It would have been obvious to one of ordinary skill in the art at the time of the invention to include the features of Ganz in the system executing the method of Goldberg and Schwartz with the motivation of providing an allocation of benefit based on the value that a user represents as an advertising audience.
Moreno teaches providing the user with access to the network service of one or more network sites for providing the network service to each of a plurality of network nodes, the network user node included in the network nodes (see at least ¶[0035]-¶[0036] – “In addition to being coupled to the various terminals being used by players, the game site is also coupled to at least one search engine 30, to which it can apply requests formulated by the players and from which it can receive a numerical score. The game site may be coupled to a plurality of search engines, in which case it will give the player a response that is a combination of the various scores obtained”), 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the advertising cookies of Moreno and compensation collection method of Schwartz and Ganz, with the service utilization method feature of Goldberg with the motivation to combine is to provide an incentive for qualified users to continue.
As to Claim 3, Goldberg teaches that the at least one network site is operated by a first operator, and wherein a confirmation is received from a second site, operated by a second operator, on whether the criteria was satisfied (see at least Col. 30, lines 1-32).
As to Claim 4, Goldberg teaches that further comprising obtaining an initial activation fee from the user prior to providing access to the network service (see at least Col. 29, lines 19-33 – reduced fee still assumes a fee is being charged).
As to Claim 11, Schwarz teaches that if the user, after a given amount of time, does not achieve the at least one level of proficiency, the user is charged a fee (see at least ¶[0052], and ¶[0063]). It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the compensation collection method of Schwarz, with the service utilization method  feature of Goldberg since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. The motivation to combine is to provide an incentive for qualified users to continue.
As to Claim 14, Schwarz teaches that the network service is dependent upon a creation of a musical composition or a video provided by the user (see at least [0069]). It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the compensation collection method of Schwarz, with the service utilization method  feature of Goldberg since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. The motivation to combine is to provide an incentive for qualified users to continue.
As to Claim 15, Goldberg teaches wherein the at least one level of proficiency is determined by judging (see at least Col. 22, lines 1-24).
As to Claim 16, Goldberg teaches including providing the user with a ranking of a second user that is participating in the interactive network service (see at least Col. 18, lines 52-65).
As to Claim 17, Goldberg teaches including obtaining information related to Internet interactions by the user, including information related to a plurality of websites visited by the user (see at least Col. 29, lines 19-33).
Claim 22 is rejected under the same reasoning as Claim 1.
Claim 23 is rejected under the same reasoning as Claim 3.
Claim 24 is rejected under the same reasoning as Claim 4.
Claim 25 is rejected under the same reasoning as Claim 11.
Claim 27 is rejected under the same reasoning as Claim 14.
Claim 28 is rejected under the same reasoning as Claim 15.
Claim 29 is rejected under the same reasoning as Claim 16.
Claim 30 is rejected under the same reasoning as Claim 17.
As to Claim 31, Schwartz teaches the method of claim [[1]] 22, wherein the resulting interactions include positioning a pointing input device on the at least one display representation (see at least ¶[0087].
Claim 32 is rejected under the same reasoning as Claim 1.


Claims 13 and 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over the publication Goldberg et al. (US Patent No.: 6,712,702), ), in view of the publication by Cliff Schwarz (Publication No.: US 2008/0004946 A1), in view of the publication by Roland Moreno (Publication No.: US 2007/0072672 A1), further in view of the publication by Ganz et al. (Publication No.: US 2008/0140528 A1), and further in view of the patent to Henry Von Kohorn (Patent No.: 5,916,024) (hereinafter “Von Kohorn II”).

As to Claim 13, although Goldberg, Schwarz, and Moreno substantially teach the invention of Claim 13, they do not explicitly teach including receiving a design from the user for the network service, wherein the design is selected from the group consisting of landscape designs, auto designs, and house designs. Von Kohorn II does teach including a step of receiving a design from the user for the network service, wherein the design is selected from the group consisting of landscape designs, auto designs, and house designs (see at least Col. 146, lines 7-43; and Col. 148, lines 1-55). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the features of Von Kohorn II with those of Goldberg, Schwarz, Ganz, and Moreno since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The motivation to combine is to provide users the freedom to assert their visual preferences while participating in video games. 
Claim 26 is rejected under the same reasoning as Claim 13.



 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE S KANG whose telephone number is (571)270-3611.  The examiner can normally be reached on Monday through Friday between 10AM-2PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon may be reached at (571)-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/IRENE  KANG/
Examiner, Art Unit 3695
8/27/2022

/RYAN D DONLON/Supervisory Patent Examiner, Art Unit 3695                                                                                                                                                                                                        September 30, 2022